NO.
12-06-00338-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§          APPEAL
FROM THE 420TH
IN THE INTEREST
§          JUDICIAL
DISTRICT COURT OF
OF T.B. AND J.W.
§          NACOGDOCHES
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
            John Walker
appeals the trial court’s final order in a conservatorship and termination
proceeding brought by the Texas Department of Family and Protective Services
(DFPS).  In one issue, Walker contends
the evidence is insufficient to support the termination and his due process
rights have been violated.  We affirm.
 
Appellate
Review of Subchapter E Final Orders
            DFPS
brought suit seeking conservatorship of J.W. and termination of the
parent-child relationship.  The appealed
order terminated Walker’s parental rights and appointed DFPS as permanent
managing conservator of J.W.1 





            Subchapter
E of Chapter 263 of the Texas Family Code governs final orders in
conservatorship and termination proceedings in cases involving children under
DFPS care.  In re A.J.K.,
116 S.W.3d 165, 169-70 (Tex. App.–Houston [14th Dist.] 2003, no pet.).  The Texas Family Code requires an appellant
seeking review of a subchapter E final order to file with the trial court, no
later than fifteen days after the final order is signed, a statement of points
on which the appellant intends to appeal. 
Tex. Fam. Code Ann. §
263.405(b) (Vernon Supp. 2007).  The
statement may be filed separately or may be combined with a motion for new
trial.  Id.  Section 263.405 was enacted in 2001 to reduce
postjudgment delays and screen out frivolous appeals.  See In re R.J.S., 219 S.W.3d
623, 625 (Tex. App.–Dallas 2007, pet. denied). 
An appellate court may not consider any issue that was not specifically
presented to the trial court in a timely filed statement of points.  Tex.
Fam. Code Ann. § 263.405(i) (Vernon Supp. 2007). 
            The
final order in this case was signed on July 28, 2006.  Walker filed a pro se notice of appeal on
August 9, 2006.  He did not file a
statement of points or a motion for new trial. 
Accordingly, we cannot consider the contentions he raises on
appeal.  See id.; In
re R.J.S., 219 S.W.3d at 625-26.
 
Disposition
            Because
we are precluded from considering the issue Walker raises on appeal, we affirm
the trial court’s order.
 
 
 
                                                                                                   JAMES T. WORTHEN   
                                                                                                               Chief Justice
 
 
Opinion
delivered March 26, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
            
 
 
 
 
 
 
 
(PUBLISH)




1
T.B. is J.W.’s half brother but not Walker’s child.  T.B’s parentage is not a subject of this
appeal.